                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                                    8:19CR101

       vs.
                                                                       ORDER
CANDACE M. BURR,

                      Defendant.


       This matter is before the Court on Defendant’s Motion to Review Detention (Filing No.
37) in which she seeks to enter into a treatment program. In reviewing the motion, it appears that
the filing does not set out the respective positions of Probation and Pretrial Services and the
Government. For these reasons, the motion will be denied without hearing. Upon consideration,


       IT IS ORDERED:
       1.      Defendant’s Motion to Review Detention (Filing No. 37) is denied without
prejudice to the refiling of a motion that sets out the respective positions of Probation and
Pretrial Services and the Government.


       Dated this 9th day of May, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
